Citation Nr: 1820856	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  12-20 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for a left knee disability, rated as 20 percent prior to March 17, 2009, rated as 30 percent from May 1, 2010 to May 17, 2017, and rated as 60 percent therefrom. 

2.  Entitlement to an initial disability rating in excess of 10 percent for right knee degenerative joint disease. 

3.  Entitlement to service connection for a low back disability, to include as secondary to service-connected residuals of a total left knee arthroplasty. 

4.  Entitlement to service connection for cervical spine degenerative disc disease, to include as secondary to service-connected residuals of a total left knee arthroplasty.

5.  Entitlement to service connection for cervical radiculopathy of the right arm, to include as secondary to service-connected residuals of a total left knee arthroplasty.

6.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU). 
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to August 1982.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from
rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Petersburg, Florida.  Jurisdiction was subsequently transferred to the RO located in Nashville, Tennessee.  

This matter was last before the Board in March 2017, whereupon it was remanded to the RO, via the Appeals Management Office (AMO) located in Washington. D.C., for further development of the record.  In an August 2017 rating decision, the RO granted an increased rating of 60 percent for the total left knee arthroplasty effective May 17, 2017.  As this was not a full grant of the benefits on appeal, however, the RO returned that issue to the Board along with the other five issues enumerated above, which were denied in a corresponding August 2017 supplemental statement of the case.  All six issues are now before the Board for its adjudication.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference in January 2017.  A transcript of that hearing is of record. 

The issues of entitlement to service connection for a low back disability, cervical spine degenerative disc disease and cervical radiculopathy of the right arm, as well as entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The probative evidence shows the Veteran's left knee symptomatology prior to March 17, 2009 to include pain and moderate instability; but the record is negative for symptoms of ankylosis, flexion limited to less than 90 degrees, or extension limited to more than 0 degrees.

2. The probative evidence shows the Veteran's left knee disability symptoms to be chronic residuals of a total left knee arthroscopy, beginning in May 1, 2010.

3.  During the entire period on appeal, the Veteran's right knee degenerative joint disease was manifested by full extension and flexion limited to no more than 90 degrees and no ankylosis or instability.  


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent for a left knee disability prior to March 17, 2009 have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256-5263 (2017).

2. The criteria for a 60 percent evaluation, but no more, for a left knee disability from May 1, 2010 until May 17, 2017 have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055, 5256-5263 (2017).

3. The criteria for a disability rating in excess of 60 percent for a left knee disability from May 17, 2017 have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055, 5256-5263 (2017).

4.  The criteria for an initial disability rating in excess of 10 percent for right knee degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 4.3, 4.14, 4.40, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  



Legal Criteria for Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  

In determining the appropriate rating for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Factors of joint disability include increased or limited motion, weakened movement, excess fatigability, incoordination, and painful movement, including during flare-ups and after repeated use.  DeLuca v. Brown, 8 Vet. App. 202, 206-08 (1995); 38 C.F.R. § 4.45.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40. 

Additionally, "pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system." Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Pain in a particular joint may result in functional loss, but only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  Id.; 38 C.F.R. § 4.40.  Under 38 C.F.R. § 4.59, painful joints are entitled to at least the minimum compensable rating for the joint.

Neither the Veteran nor his representative has raised any other issues other than the request for entitlement to TDIU (that is addressed in the Remand section below) during the entire period of the appeal.  Moreover, no other issue has been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record). 

Left Knee Disability

The Veteran filed his claim of entitlement to a rating in excess of 20 percent for his left knee disability, characterized at that point as internal derangement of the left knee, in March 2008.  In a March 2009 rating decision, the RO continued the 20 percent evaluation up to March 17, 2009, when it assigned a temporary total evaluation for left knee total arthroplasty.  Thereafter, a 30 percent evaluation was assigned effective May 1, 2010, for residuals of the arthroplasty.  In an April 2010 rating decision, after affording the Veteran an examination to reevaluate the severity of the residuals of total left knee arthroplasty, the 30 percent evaluation was continued.  The Veteran submitted a notice of disagreement with that decision, and, while the issue has continued on appeal, the RO, in an August 2017 rating decision, increased the evaluation of the residuals of a left knee arthroplasty condition to 60 percent, effective May 17, 2017.  The Veteran seeks a higher rating for the condition during the entire period of the appeal, which extends back to March 7, 2008, the date that he submitted his claim.   

The 20 percent evaluation for internal derangement of the left knee was assigned pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257, which corresponds to recurrent subluxation or lateral instability.  The Board will consider additional diagnostic codes pertinent to the evaluation of knee disabilities in order to determine the highest possible evaluation for the left knee disability for the period prior to the total knee arthroplasty on March 17, 2009.  However, in considering the applicability of those diagnostic codes, the Board finds that Diagnostic Codes 5256 (ankylosis of the knee), 5258 (dislocated semilunar cartilage), 5259 (symptomatic removal of semilunar cartilage) and 5263 (genu recurvatum) are not applicable in this instance, as the medical evidence does not show that the Veteran experienced those conditions during this time period.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5259, 5263.

Under Diagnostic Code 5257, recurrent subluxation or lateral instability, a 10 percent rating is assigned when the impairment is slight, while a 20 percent rating is assigned for moderate impairment and a 30 percent rating is for severe impairment. 
  
Limitation of motion of the knee is rated under Diagnostic Code 5260, for limitation of flexion, and 5261, for limitation of extension.  Under Diagnostic Code 5260, limitation of flexion of the leg, a noncompensable rating is assigned when flexion is limited to 60 degrees; a 10 percent rating is assigned when flexion is limited to 45 degrees; a 20 percent rating is assigned when flexion is limited to 30 degrees; and a 30 percent rating is assigned when flexion is limited to 15 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5261, limitation of extension of the leg, a noncompensable rating is assigned when extension is limited to 5 degrees; a 10 percent rating is assigned when extension is limited to 10 degrees; a 20 percent rating is assigned when extension is limited to 15 degrees; a 30 percent rating is assigned when extension is limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is assigned when extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

The standardized description of joint measurements is provided in Plate II under 38 C.F.R. § 4.71a.  For VA purposes, "normal" extension and flexion of the knee is from zero to 140 degrees, and references to normal motion below indicate that the Veteran, in fact, had motion from zero to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  The Board notes that separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for disability of the same knee joint.  See VAOPGCPREC 9-2004.  

VA treatment records from the applicable time period show continued treatment for left knee pain, with regular injections administered to alleviate pain and swelling.  A March 2008 X-ray examination revealed advanced degenerative changes in the left knee, with narrowing of the medial aspect of the joint space as well as posterior soft tissue calcifications.  During an October 2008 surgery consultation, he reported that his left knee gave way intermittently, especially when he was doing physical labor as part of his job.  No effusion or tenderness was noted, although the examiner did find some intermittent swelling in the left knee.  According to the examiner, an MRI report showed tears and medial and lateral menisci.  

The Veteran was afforded a VA examination in March 2008 to evaluate the severity of his left knee disability.  He reported experiencing instability, deformity, giving way, pain, stiffness, weakness, and decreased speed of motion, with flare-ups of pain occurring weekly and precipitated by physical activity.  He did acknowledge that he could stand from three to eight hours at a time with only short rest periods, although at the time of the examination he had a brace for his left knee.  A physical examination revealed moderate instability as well as crepitation and audible clicks or snaps.  Range of motion testing showed no abnormalities of flexion or extension.  Furthermore, no ankylosis was noted on the examination.  

Upon consideration of the evidence, the Board finds that the disability picture for the Veteran's left knee disability for the period prior to March 17, 2009 does not warrant an evaluation in excess of 20 percent.  As detailed, the Veteran did not show any compensable decrease in limitation of flexion or extension on the March 2008 examination, and there is no indication that he experienced any other conditions of his left knee disability other than instability giving way of his left knee.  On the March 2008 examination, the examiner evaluated his left knee instability as being moderate in severity, and none of the available records from the applicable time period serve to contradict this assessment.  Although the Veteran had consistently reported experiencing chronic left knee pain and symptoms of stiffness and giving way during the period prior to March 17, 2009, at no point did he ever assert that he experienced severe instability of his left knee.  Indeed, during the March 2008 VA examination he reported that he could stand for three to eight hours at a time with only short rests, and he was employed in a job that required regular physical labor at this time, including climbing up and down a ladder.  The Veteran met the criteria for a 20 percent rating prior to March 17, 2009 on the basis of moderate left knee instability, and the symptoms of pain, stiffness, and intermittent giving way of the left knee are encompassed in that 20 percent rating.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 202; see also 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  
Moving on to the evaluation of the left knee disability from March 17, 2009, the Board notes that the various disability ratings for the residuals of total left knee arthroplasty were assigned pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5055.  Under Diagnostic Code 5055, replacement of either knee joint warrants a 100 percent evaluation for a one year period following implantation of the prosthesis.  Thereafter, a 60 percent evaluation is warranted if there are chronic residuals consisting of severely painful motion or severe weakness in the affected extremity.  With intermediate degrees of residual weakness, pain or limitation of motion, the disability will be rated by analogy to Codes 5256, 5261 or 5262.  The mandatory minimum rating is 30 percent.  The 100-percent rating for one year following implantation of prosthesis will commence after the initial grant of a one month total rating following hospital discharge to be assigned under 38 C.F.R. § 4.30.

Here, the Veteran was properly assigned a temporary total evaluation for his left knee arthroplasty commencing March 17, 2009, the date of his surgery, and ending May 1, 2010, the first day of the month following the initial grant of one month pursuant to 38 C.F.R. § 4.30 plus the full year warranted under Diagnostic Code 5055.  Moreover, the Board notes that the 60 percent rating assigned from May 17, 2017 is the highest possible rating available for residuals of a left knee total arthroplasty pursuant to Diagnostic Code 5055.  As the Veteran has not specifically claimed that he is entitled to a rating in excess of 60 percent for the period from May 17, 2017, the Board will not address whether an extraschedular rating is warranted for that period of time.  Doucette, 28 Vet. App. at 366.  Accordingly, the Board will restrict its analysis to whether the Veteran is entitled to a rating in excess of 30 percent for the period between May 1, 2010 and May 17, 2017.  

The Veteran was afforded an examination in April 2010 to evaluate the severity of his left knee disability after a year of rehabilitation following the March 2009 total knee arthroplasty.  He reported that his knee pain was worse than it was prior to the surgery, and he also reported that he experienced giving way and locking more often than he did before the surgery.  According to the Veteran he was more restricted in his activities as due to this increased symptomatology.  He endorsed experiencing flare-ups of severe pain daily precipitated by prolonged walking or standing.  A physical examination revealed crepitus, tenderness, instability, weakness, and guarding of movement, but no patellar or meniscus abnormality was noted, nor was any ankylosis noted.  Range of motion testing showed left knee flexion limited to 90 degrees and no limitation of extension.  

The Veteran was afforded another VA examination in August 2010 to again evaluate the severity of his left knee disability.  He reported that his knee pain was worse than it was prior to the surgery, and he further stated that his left knee gave out constantly.  He endorsed experiencing the following symptoms: deformity, giving way, instability, pain, stiffness, weakness, incoordination, and decreased speed, as well as swelling and tenderness.  He denied experiencing any episodes of dislocation or subluxation.  He also detailed that he experienced flare-ups of symptomatology precipitated by standing more than a few minutes.  According to the Veteran he was also unable to walk more than a few yards without experiencing severe pain.  

A physical examination revealed crepitus, bony joint enlargement, clicks and/or snaps, and grinding; however, no instability or ankylosis was noted, nor was any patellar or meniscus abnormality noted either.  Range of motion testing again showed left knee flexion limited to 90 degrees and no limitation of extension.  It was the examiner's impression that the left knee disability resulted in decreased mobility, restrictions on lifting and carrying, lack of stamina, weakness or fatigue, and lower extremity pain.  The examiner also reported that the Veteran had stopped driving due to his severe knee pain.  

VA medical records during this period of time reflect that the Veteran continued to receive treatment for left knee pain and stiffness.  In an October 2010 statement, the Veteran detailed that his left knee "gives out all of the time".  An October 2012 VA outpatient record shows that he reported that his left knee gave out and he fell over, striking his head on a wall.  According to the Veteran at the time of the report, his left knee would give out constantly.  X-ray examinations dated in October 2012. May 2014, and October 2016 all showed no advancement in the previously documented degenerative changes to the Veteran's left knee, with no effusion noted.  

Upon review of the record, the Board finds that the Veteran is entitled to a 60 percent rating for the left knee disability, status post total knee arthroplasty, beginning May 1, 2010.  Following the end of the schedular temporary total rating, the Veteran has consistently reported symptoms of severe painful motion and instability, such that he had maintained that his left knee "gave out" regularly ever since 2010.  On the August 2010 examination the examiner found that the left knee disability resulted in decreased mobility, restrictions on lifting and carrying, lack of stamina, weakness or fatigue, and lower extremity pain.  Moreover, there is no indication that the left knee disability suddenly got worse at the point of the May 17, 2017 VA examination; instead, the record reflects that the Veteran has consistently reported experiencing severe left knee pain and instability resulting in him falling intermittently and furthermore significantly restricting his physical activity.  Therefore, after resolving all doubt in the Veteran's favor, the Board finds that he is entitled to an increased rating of 60 percent for his left knee disability for the entire period from May 1, 2010.  Furthermore, as stated previously, this is the highest possible rating allowed under Diagnostic Code 5055 or any other knee code sections.  See Doucette, 28 Vet. App. at 366. 

Right Knee Degenerative Joint Disease

Service connection for right knee degenerative joint disease was granted by the RO in a January 2010 rating decision.  The condition was assigned a 10 percent rating effective April 13, 2009, the date of the Veteran's claim.  He seeks an increased initial rating for the condition during the entire pendency of the appeal. 

The 10 percent rating for right knee degenerative joint disease was awarded pursuant to pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010-5260.  In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27.  The hyphenated diagnostic code in this case indicates that the symptomatology of the right knee degenerative joint disease was manifested as traumatic arthritis pursuant to Diagnostic Code 5010, while Diagnostic Code 5260 was a residual condition of the arthritis that corresponded to flexion of the leg limited to 45 degrees or more.  

As stated before, the Board will consider additional diagnostic codes pertinent to the evaluation of knee disabilities in order to determine the highest possible evaluation for the right knee degenerative joint disease during the entire period of the appeal.  However, in considering the applicability of those diagnostic codes, the Board finds that Diagnostic Codes 5256 (ankylosis of the knee), 5257 (recurrent subluxation or instability), 5258 (dislocation of the semilunar cartilage), 5259 (symptomatic removal of semilunar cartilage) and 5263 (genu recurvatum) are not applicable in this instance, as the medical evidence does not show that the Veteran experiences these conditions.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5259, 5263.  

Diagnostic Code 5010 directs that traumatic arthritis is to be evaluated as degenerative arthritis pursuant to Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major or minor joint groups will warrant a 10 percent rating, and two or more major or minor joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The 10 percent and 20 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 1.  The pertinent diagnostic codes (5260 and 5261) are discussed on page 7 of this decision.  

The Veteran was first afforded a VA examination to evaluate the severity of his right knee degenerative joint disease in November 2009.  He reported that he developed the condition after putting too much weight on his right knee to compensate for his left knee disability and that he was experiencing constant discomfort in his right knee.  He endorsed experiencing pain, stiffness, and tenderness, with flare-ups of severe pain weekly precipitated by walking long distances.  A physical examination revealed tenderness and guarding of movement as well as clicks and/or snaps and subpatellar tenderness.  Range of motion testing revealed flexion limited to 110 degrees and no limitation of extension.   An X-ray examination showed mild degenerative changes.  

The Veteran's right knee was examined as part of the August 2010 left knee examination.  Range of motion testing on that examination revealed right knee flexion limited to 90 degrees and no limitation of extension.  In a September 2010 addendum to the August 2010 examination, the Veteran reported experiencing pain, stiffness, weakness, incoordination, and decreased speed of motion in his right knee.  According to the Veteran, the condition limited him to standing no more than a few minutes at a time and walking no more than a few yards.  It was the examiner's impression that the left knee disability resulted in decreased mobility, restrictions on lifting and carrying, lack of stamina, weakness or fatigue, and lower extremity pain.

During the January 2017 hearing, the Veteran asserted that the symptoms of his right knee degenerative joint disease had worsened since the previous examination.  Specifically, he related that his right knee would pop and crack when he put weight on it, and also that it swelled up after walking.

The Veteran was most recently afforded a VA examination in May 2017 to evaluate the severity of his right knee degenerative joint disease.  He reported experiencing chronic pain and tenderness, with the pain accompanied by aching, throbbing, dullness, grinding, popping/crepitance, sharpness and soreness.  He also endorsed experiencing flare-ups of severe pain and swelling precipitated by physical activity.   A physical examination revealed pain with weight bearing as well as localized tenderness, crepitus, and effusion, but no ankylosis or instability.  Range of motion testing showed flexion limited to 105 degrees and no significant limitation of extension.  It was the examiner's impression the right knee degenerative joint disease resulted in impairment in the form of fatigue, weakness, lack of endurance and incoordination.  

Upon consideration of the record, the Board does not find that the right knee degenerative joint disease warrants a rating in excess of 10 percent.  At no point during the pendency of the appeal has the right knee exhibited a compensable limitation of motion, and the Veteran has never endorsed experiencing any other conditions of his right knee that would warrant a separate compensable rating.  As instructed pursuant to Diagnostic Code 5003, where limitation of motion is noncompensable but there is at least some limitation of motion, as it is here, a 10 percent rating may be assigned but only if the limitation of motion is confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a.  Therefore, although the Board acknowledges that the Veteran has consistently reported experiencing pain and swelling in his right knee, that symptomatology is already encompassed within the 10 percent rating currently assigned.  Any functional loss stemming from the symptoms of the right knee degenerative joint disease is adequately compensated for by this 10 percent rating.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 202; see also 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  


ORDER

Entitlement to an evaluation in excess of 20 percent for a left knee disability prior to March 17, 2009 is denied. 

Entitlement to an evaluation of 60 percent, but not more, for a left knee disability from May 1, 2010 until May 17, 2017 is granted, subject to the laws and regulations governing the payment of monetary benefits.  

Entitlement to an evaluation in excess of 60 percent for a left knee disability from May 17, 2017 is denied.  

Entitlement to an initial evaluation in excess of 10 percent for right knee degenerative joint disease is denied.  


REMAND

Pursuant to the Board's March 2017 remand, the RO was instructed to secure opinions from a qualified VA examiner responsive to the question of whether the cervical spine degenerative disc disease, cervical radiculopathy of the right arm, and low back disability were secondary to a service connected disability.  Specifically, the Board directed that the examiner should opine as to the likelihood that each separately claimed condition had been aggravated beyond its respective natural progression by the service-connected residuals of left knee total arthroplasty.  

Upon receipt of the remand from the Board, the AMO secured examinations and opinions for all three conditions from the same VA examiner in May 2017.  With regards to the low back disability, the examiner confirmed the diagnosis of thoracic degenerative disc disease as well as thoracic and lumbar degenerative joint disease, but found that it was less likely than not that the low back disability was etiologically related to service, either on a direct basis or as secondary to a service-connected disability.  In support thereof, the examiner referred to medical literature detailing the various risk factors for the development of a low back disability, and noted that the Veteran has many of those risk factors, thus making it more likely that the low back disability was instead attributable to a combination of those risk factors.  While the Board is not challenging the validity of this conclusion, it does note that the examiner did not address the issue of whether the low back disability was aggravated beyond its normal progression by the service-connected residuals of left knee total arthroplasty, as the Board requested.  

After recognizing that the May 2017 VA examiner failed to supply the necessary opinion regarding the etiology of the low back disability on a secondary basis, the AMO in October 2017 sent the claims file back to the May 2017 VA examiner with explicit instructions to provide the missing opinion regarding the aggravation of the low back disability.  Unfortunately, rather than provide the requested for opinion, the May 2017 examiner simply copied his former opinion verbatim and submitted it again with the same deficiencies.  

Without an opinion that properly addresses the issue of entitlement to service connection on a secondary basis for the low back disability, the Board cannot adjudicate this issue.  Moreover, the rationale provided by the examiner in support of his negative etiology opinions for both cervical spine degenerative disc disease and cervical radiculopathy of the right arm are similarly deficient because they also did not address the issue of aggravation as requested by the Board.  This case must therefore be remanded back to the AMO for it to carry out the original remand instructions, copied in large part below.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to substantial compliance with the remand order).  

Furthermore, a decision on the issue of entitlement to TDIU is deferred pending resolution of the Veteran's service connection and increased rating claims, as such claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the May 2017 VA examiner, or to another qualified examiner if that individual is not available, for the purpose of securing an opinion regarding entitlement to service connection for a low back disability, cervical spine degenerative disc disease, and cervical radiculopathy of the right arm on a secondary basis.  The electronic claims file and any other information deemed pertinent must be provided to and reviewed by the examiner in conjunction with the opinion.  The examiner is asked to provide separate opinions responsive to the follow queries:
   
i) Based upon the claim file review, the history presented by the Veteran, and any examination results, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the low back disability, cervical spine degenerative disc disease, and cervical radiculopathy of the right arm began in service or were caused by his active duty service. 

ii) Next, the examiner must opine whether it is at least as likely as not (50 percent probability or greater) that the low back disability, cervical spine degenerative disc disease, and cervical radiculopathy of the right arm are proximately due to, or aggravated by, a service-connected disability (e.g., the knees).  The examiner should note that the term "aggravated by" refers to a chronic or permanent worsening of the underlying condition, as contrasted to mere temporary or intermittent flare-ups of symptoms that resolve and return to the baseline level of disability.  If the opinion is that a service-connected disability aggravated one or more of the three listed conditions, the examiner should specify, so far as possible, the degree of disability resulting from such aggravation. 

For each of the three claimed conditions, the examiner must provide any and all opinions as to etiology in the form of a probability, and must provide a complete rationale for any opinion expressed.  

2.  Upon completion of the above, all of the claims must be readjudicated.  If the determination of any of the claims remains unfavorable, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on these matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2012).




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


